Exhibit SECURITY AGREEMENT THIS SECURITY AGREEMENT (“Agreement”), dated as of November6, 2009, is made by and between PHYSICIANS FORMULA COSMETICS, INC., a Delaware corporation (the “Debtor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”). Pursuant to a Credit and Security Agreement as of even date herewith (as the same may be amended, supplemented or restated from time to time, the “Credit Agreement”), Wells Fargo may extend credit accommodations to PHYSICIANS FORMULA, INC., a New York corporation (the “Company”). As a condition to extending credit to the Company, Wells Fargo has required the execution and delivery of the Debtor’s Continuing Guaranty dated as of even date herewith, guaranteeing the payment and performance of all obligations of the Company arising under or pursuant to the Credit Agreement (the “Guaranty”). As a further condition to extending credit to the Company under the Credit Agreement, Wells Fargo has required the execution and delivery of this Agreement by the Debtor. ACCORDINGLY, in consideration of the mutual covenants contained in the Credit Agreement, the Guaranty and herein, the parties hereby agree as follows: 1.
